DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

The amendment filed on April 23, 2021 has been entered. Claims 1 and 3-12 are now pending in the application. Applicant's amendments have addressed all informalities as previously set forth in the final action mailed on February 23, 2021.

Response to Arguments
Applicant’s arguments see page 9, filed April 23, 2021, with respect to the 35 U.S.C. 103 rejections have been fully considered and are persuasive.  The 35 U.S.C. 103 rejections have been removed based on the current claim amendments.

Allowable Subject Matter

Claims 1 and 3-12 are allowed. The following is an examiner’s statement of reasons for allowance:
In regards to independent claim 1, none of the cited prior art alone or in combination provides motivation to teach “in response to determining that the one designated position among the one or more designated positions does not correspond to any of the positions of the second objects included within the synthesis image, re-determine whether the designated position corresponds to a position of one of first objects among a plurality of first objects included within the first images, and in response to re-determining that the one designated position corresponds to a position of one of the first objects, record the position of the one of the first objects within the synthesis image” and “wherein the processor is controlled to, in the obtaining the at least one regression formula,  obtain the at least one regression formula within the coordinate system, based both on the recorded one or more designated positions corresponding to the one or more second objects and the recorded position of the one of the first objects within the synthesis image”, as the references only describe analysis of synthesized images with respect to frames of a video sequence and determination of correlation between moving objects with respect to user finger inputs or position designations, however the references fail to explicitly disclose a process for re-performing the designation position determination corresponding to the user inputs when positions are determined not to correspond to each other amongst the moving object within the combined image of the various object positions in conjunction with the remaining limitations of claim 1 for synthesized image generation.
In addition, there is no teaching, suggestion, or motivation found in the current references and none that can be inferred from the examiner’s own knowledge with respect to the current limitation.
In regards to independent claims 8 and 9, these claims recite limitations similar in scope to that of claim 1, and thus are allowed under the same rationale as provided above.
In regards to dependent claims 3-7, 11, and 12, these claims depend from allowed base claims 1, and thus are allowed under the same rationale as provided above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion      
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
US 2016/0048973 A1– Reference is of particular relevance to the application as it discloses an image synthesis processing unit used to synthesize each one of the first partial images and corresponding each one of the second partial images captured at substantially the same time point based on the corrected stitching position information to generate a plurality of synthesis images..
US 2017/0280026 A1 – Reference is of particular relevance to the application as it discloses an image processing method for determining the position of a next object through efficient estimation according to an observed value of a physical quantity related to the object in an actual environment as a plurality of motion sequences are selected from a finite state sequence corresponding to the type of the first object according to the position of the first object and the initial observed state.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERRELL M ROBINSON whose telephone number is (571)270-3526.  The examiner can normally be reached on 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Zimmerman can be reached on 571-272-7653.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TERRELL M ROBINSON/Examiner, Art Unit 2619